Exhibit 10.1

 

SETTLEMENT AGREEMENT AND RELEASE

 

This Settlement Agreement and Release (this “Agreement”) is entered into as of
October 30, 2020 (the “Effective Date”) between (i) Concrete Pumping Holdings,
Inc. (“Newco”) and its wholly-owned subsidiary, Brundage-Bone Concrete Pumping
Holdings, Inc. (f/k/a Concrete Pumping Holdings, Inc.) (the “Company”) and (ii)
PGP Investors, LLC, on its own behalf, and on behalf of the Pre-Closing Holders
(as defined in the Merger Agreement) in its capacity as the representative of
the Pre-Closing Holders (the “Holder Representative”) (collectively the
“Parties” and each individually a “Party”), in connection with that certain
Agreement and Plan of Merger, dated as of September 7, 2018 (as amended,
modified, supplemented or restated from time to time, the “Merger Agreement”),
by and among Newco, the Company, the Holder Representative and the other parties
thereto.

 

WHEREAS, on December 6, 2018, pursuant to the Merger Agreement and the
transactions contemplated in connection thereof, Newco acquired the Company;

 

WHEREAS, the Merger Agreement provides that the Holder Representative shall have
such powers and authority as are necessary to carry out the functions assigned
to it under the Merger Agreement, including, after the Closing, to negotiate and
enter into amendments to the Merger Agreement for and on behalf of the
Pre-Closing Holders, and all actions taken by the Holder Representative under
the Merger Agreement shall be binding upon the Pre-Closing Holders and their
successors as if expressly confirmed and ratified in writing by each of them;

 

WHEREAS, the Company filed a federal income tax return for the tax year ended
October 31, 2016 (“FY2016”) and paid taxes on the taxable income reported
thereon;

 

WHEREAS, the Company filed a federal income tax return for the tax year ended
October 31, 2017 (“FY2017”) and paid taxes on the taxable income reported
thereon;

 

WHEREAS, the Company filed an amended federal income tax return for the tax year
ending October 31, 2018 (“FY2018”) reporting a net operating loss (“NOL”);

 

WHEREAS, the Company filed an amended federal income tax return for a tax year
ended December 5, 2018 (the “Stub Period”);

 

WHEREAS, Newco filed a consolidated federal income tax return (including the
Company as a member) for the tax year ended October 31, 2019 (“FY2019”)
reporting an NOL;

 

WHEREAS, on March 27, 2020, Congress enacted the Coronavirus Aid, Relief, and
Economic Security Act (“CARES Act”), Pub. L. 116-136;

 

WHEREAS, the CARES Act permits taxpayers to carry back certain NOLs incurred
after December 31, 2017 and before January 1, 2021 to prior years and thereby
generate a cash refund for federal income tax that was paid in those prior
years;

 

WHEREAS, a dispute has arisen between the Parties as to whether the federal
income tax return filed for the Stub Period constituted a breach of Newco’s
obligations under the Merger Agreement;

 

WHEREAS, a dispute has arisen between the Parties as to whether and the extent
to which each Party is entitled to the proceeds of any federal tax refund of the
Company attributable to NOLs that can be carried back to FY2016 and FY2017, to
which the Holder Representative believes the Pre-Closing Holders are entitled;

 

WHEREAS, on or about April 7, 2020, Newco formed a Special Committee of
disinterested directors (the “Special Committee”) to, among other things, review
the issues raised as a result of the demand letter sent to the Company by the
Holder Representative in respect of such disputes on March 31, 2020;

 

 

--------------------------------------------------------------------------------

 

 

WHEREAS, the Parties dispute whether the Company is required under the Merger
Agreement to seek the NOL carryback refunds requested by the Holder
Representative on behalf of the Pre-Closing Holders and pay such amounts to the
Pre-Closing Holders;

 

WHEREAS, on December 6, 2018, Newco, the Holder Representative, and Citibank,
N.A., as escrow agent (the “Escrow Agent”) entered into that certain escrow
agreement (the “Escrow Agreement”), whereby $6,100,000 of the transaction
consideration was deposited into an escrow account (the “Indemnification Escrow
Account”), subject to the terms and conditions of the Merger Agreement and the
Escrow Agreement;

 

WHEREAS, on or about December 5, 2019, Newco issued a Claims Notice to the
Holder Representative asserting certain indemnification claims against the
Indemnification Escrow Account pursuant to Article XII of the Merger Agreement;

 

WHEREAS, on or about December 9, 2019, the Holder Representative issued a notice
formally disputing each of the claims asserted in the Claim Notice and further
disputed those claims in correspondence dated December 16, 2019;

 

WHEREAS, on or about December 9, 2019, pursuant to a joint instruction by Newco
and the Holder Representative, the amount of $4,843,798.98 was released from the
Indemnification Escrow Account by the Escrow Agent to the Exchange Agent and
paid to certain Pre-Closing Holders, and the amount of $619,411.43 was released
from the Indemnification Escrow Account by the Escrow Agent to the Surviving
Corporation for the benefit of Pre-Closing Holders of Vested Options;

 

WHEREAS, approximately $636,789.59 remains in the Indemnification Escrow
Account;

 

WHEREAS, the Holder Representative has claimed that the Pre-Closing Holders are
entitled to 100% of the funds currently remaining in the Indemnification Escrow
Account;

 

WHEREAS, Newco has reviewed the position of the Pre-Closing Holders and
maintains Newco is entitled to approximately $589,088.73 of the remaining funds
in the Indemnification Escrow Account;

 

WHEREAS, Holder Representative has claimed the Pre-Closing Holders are entitled
to certain fuel tax refunds relating to Pre-Closing Tax Periods, which Newco
does not dispute;

 

WHEREAS, each of Bruce Young (“BY”) and Iain Humphries (“IH”) is separately
agreeing to waive his right to receive certain payments otherwise payable to him
in his capacity as a Pre-Closing Holder pursuant to this Agreement, and the
Parties desire that the full amount of such waived payments be retained by Newco
and the Company; and

 

WHEREAS, the Parties wish to resolve such foregoing disputes with finality.

 

NOW THEREFORE, in consideration of the mutual promises set forth in this
Agreement, and for other good and valuable consideration, the receipt and the
legal sufficiency of which is hereby acknowledged, and intending to be legally
bound hereby, the Parties agree as follows:

 

1.     [Reserved.]

 

2.     Effective Date of the Agreement. This Agreement shall become effective on
the Effective Date.

 

3.     Definitions. Unless otherwise defined herein (including the preamble and
recitals hereto), a capitalized term that is defined in the Merger Agreement or
the Escrow Agreement, shall have the meaning ascribed to that term by the
applicable agreement.

 

a.     “Actual Tax Refund” means the September 2020 Refund and the 2019 Return
Refund (if any).

 

b.     “Pre-Closing Holder Percentage” means the quotient, expressed as a
percentage, that is equal to (A) $1,900,000 divided by (B) $4,300,000.

 

2

--------------------------------------------------------------------------------

 

 

4.     Tax Refunds.

 

a.     On July 24, 2020, Newco caused the Company to timely file a Form 1139
(Corporation Application for Tentative Refund) with the Internal Revenue Service
(“IRS”), a copy of which has been provided by the Company to the Holder
Representative, requesting a carryback of all NOLs from FY2018 to FY2016 and
FY2017 to obtain the resulting Tax Refunds (which shall be claimed in cash). The
Holder Representative hereby consents to such filing. In September 2020, the
Company received a tax refund from the IRS of approximately $3.2 million as a
result of the carryback of NOLs from FY2018 to FY2016 and FY2017 (the “September
2020 Refund”).

 

b.     In August 2020, Newco caused the Company to file a 2019 U.S. federal
income tax return (the “2019 Return”), a copy of which has been provided by the
Company to the Holder Representative. In connection with the filing of the 2019
Return, Newco caused the Company to carry back additional NOLs from FY2019 to
FY2017 and request a refund of an additional approximately $1.1 million, which
is still outstanding. The Holder Representative hereby consents to such filings.

 

c.     Newco shall pay by wire transfer the sum of $1,507,238.98 (representing
the Pre-Closing Holder Percentage of the September 2020 Refund, plus $100,000)
to the Pre-Closing Holders, which sum shall be paid to the Pre-Closing Holders
within three (3) Business Days of the Effective Date in the manner consistent
with the terms of the Merger Agreement as illustrated on Exhibit A.

 

d.     To the extent that Newco or any of its Affiliates (including the Company
or any of its Subsidiaries) receives or utilizes any tax refund, tentative tax
refund, credit or similar amounts (including any interest paid or credited by a
Governmental Authority with respect thereto) as a result of the carryback of
NOLs to FY2017 described in paragraph 4.b. above (a “2019 Return Refund”) and
such amounts would not be subject to clawback in accordance with paragraph 5
hereof if such amounts had already been paid as of the date of the receipt of
the 2019 Return Refund, within five (5) Business Days of receipt of any portion
of the 2019 Return Refund or the filing of any Tax Return utilizing such 2019
Return Refund (in the form of a credit or offset to Taxes otherwise payable), as
the case may be, Newco shall promptly pay to the Pre-Closing Holders or cause
its applicable Subsidiaries to pay to the Pre-Closing Holders an amount equal to
the product of (A) such 2019 Return Refund proceeds multiplied by (B) the
Pre-Closing Holder Percentage, in the manner consistent with the terms of the
Merger Agreement as illustrated on Exhibit A hereof.

 

e.     For avoidance of doubt, any amounts payable pursuant to this paragraph 4
shall be subject to tax withholding as required by Law in accordance with the
terms of the Merger Agreement. Newco shall provide the Holder Representative
with written notice reasonably in advance of any anticipated tax withholding
(other than any payroll or employment tax withholding in respect of Vested
Options), and Newco and the Holder Representative shall use their commercially
reasonable efforts to cooperate in good faith to mitigate any such tax
withholding to the extent permitted by applicable Law.

 

5.     Clawback.

 

a.     In the event that Newco or the Company is required to repay to the IRS or
other applicable Governmental Authority having authority over such Actual Tax
Refunds due to a change in applicable Law after the Effective Date (including
any definitive ruling or definitive interpretive guidance published by a
Governmental Authority having authority over such Actual Tax Refunds) or audit
by a Governmental Authority having authority over such Actual Tax Refunds, all
or a portion of such Actual Tax Refunds described in paragraphs 4.c and 4.d
above already paid to the Pre-Closing Holders (the portion so required to be
repaid to the IRS or other Governmental Authority constituting “Clawed Back
Refunds”), then the Pre-Closing Holders shall pay to Newco, (x) such Clawed Back
Refunds and (y) any interest or penalties assessed by the IRS or other
Governmental Authority thereon to the extent relating to or arising from the
payment to the Pre-Closing Holders contemplated hereby and/or any delay in the
payment of such Clawed Back Refunds by the Pre-Closing Holders from the date
that Newco or the Company notifies the Holder Representative of such repayment
requirement, within thirty (30) days of the Holder Representative receiving
written demand therefor from Newco (which written demand shall include
reasonable supporting documentation for Holder Representative to review Newco’s
and/or the Company’s determination of its repayment obligation); provided that
it is acknowledged and agreed that the Company shall be entitled to make the
determination (acting reasonably and in good faith) as to whether Newco or the
Company is so required to repay Actual Tax Refunds to the IRS or another
Governmental Authority after reasonable consultation with the Holder
Representative. As of the date hereof, Newco and the Company each represent and
warrant that neither currently intends to repay to the IRS or other applicable
Governmental Authority any amount of Actual Tax Refunds.

 

3

--------------------------------------------------------------------------------

 

 

b.     The total amount required to be paid to Newco pursuant to paragraph 5.a
shall not, in the aggregate, exceed the sum of (x) the aggregate amount actually
paid (it being acknowledged and agreed that any amounts withheld in accordance
with paragraph 4.e are deemed paid) to the Pre-Closing Holders by Newco pursuant
to paragraphs 4.c and 4.d above, less $100,000, and (y) any interest or
penalties assessed by the IRS or other Governmental Authority thereon to the
extent relating to or arising from the payment to the Pre-Closing Holders
contemplated hereby and/or any delay in the payment of such Clawed Back Refunds
by the Pre-Closing Holders from the date that Newco or the Company notifies the
Holder Representative of such repayment requirement.

 

6.     Participation. Newco shall, upon request, permit the Holder
Representative (at its sole cost and expense) to participate in any Tax Contest
relating to a Tax Refund claim contemplated by paragraph 4 or relating to the
repayment of any Clawed Back Amounts to the IRS or other applicable Governmental
Authority as contemplated by paragraph 5 (it being understood that Newco shall
in all cases be entitled to control the prosecution of any such proceedings,
acting reasonably and in good faith). Any expenses of Newco and the Company
associated with the prosecution of any Tax Contest related to a Tax Refund claim
contemplated by paragraph 4 shall be borne by (i) the Pre-Closing Holders, in
the proportion of the Pre-Closing Holder Percentage, on the one hand, and (ii)
Newco, in the proportion of a percentage equal to 100% minus the Pre-Closing
Holder Percentage, on the other hand.

 

7.     No Transfer of Claims. Newco represents and warrants that it has not
sold, assigned, transferred, conveyed, or otherwise disposed of to any persons
or any third party, by operation of law or otherwise, any action, cause of
action, suit, debt, obligation, account, contract, agreement, covenant,
guarantee, judgment, damage, claim, counterclaim, liability or demand of any
nature whatsoever relating to any matter covered by this Agreement. The Holder
Representative represents and warrants that the Holder Representative (acting on
behalf of any Pre-Closing Holders) has not sold, assigned, transferred,
conveyed, or otherwise disposed of to any persons or any third party, by
operation of law or otherwise, any action, cause of action, suit, debt,
obligation, account, contract, agreement, covenant, guarantee, judgment, damage,
claim, counterclaim, liability or demand of any nature whatsoever relating to
any matter covered by this Agreement. The Holder Representative further
represents that the Holder Representative has not transferred, assigned or
relinquished to any other Person the right to bring any such claims on behalf of
the Pre-Closing Holders against Newco or the Company under the Merger Agreement.
Each Party is entitled to rely on the representations and warranties of the
other Parties contained in this Agreement.

 

8.     No Admission of Liability. The Parties agree that the terms of this
Agreement and any payments pursuant to this Agreement are solely in settlement
of all disputed claims under the Merger Agreement and the Escrow Agreement,
which are denied by each of the Parties, and are not and should not be construed
in any way as an admission of liability.

 

9.     Escrow Disbursement of Indemnification Escrow Account. On the Effective
Date, Newco and the Holder Representative shall issue to Escrow Agent a joint
written instruction, in the form attached hereto as Exhibit B (the “Escrow
Disbursement Instructions”), to disburse the entire amount in the
Indemnification Escrow Account, and thereafter terminate the Indemnification
Escrow Account. If Escrow Agent requests or demands that Newco and the Holder
Representative revise the Escrow Disbursement Instructions, provide additional
documents or information, or take any other action in connection with the Escrow
Disbursement Instructions, then the Holder Representative and Newco shall each
use its reasonable best efforts to cooperate with Escrow Agent to facilitate the
Parties’ mutual goal of the release of the funds in the Indemnification Escrow
Account promptly. The Escrow Disbursement Instructions reflect, and are
controlling as to, the following disbursements:

 

a.     The sum of $300,000 (the “Pre-Closing Holders Payment”), to be paid to
the Pre-Closing Holders from the Indemnification Escrow Account in accordance
with the terms of the Merger Agreement as illustrated on Exhibit A.

 

b.     To Newco from the Indemnification Escrow Account the remainder of the
funds in the Indemnification Escrow Account after deducting the Pre-Closing
Holders Payment of $300,000 and any amounts due to the Escrow Agent.

 

4

--------------------------------------------------------------------------------

 

 

10.     Fuel Tax Refunds.

 

a.     Within five (5) Business Days of the receipt thereof, Newco shall pay to
the Pre-Closing Holders all fuel tax refunds from the IRS (together with any
interest paid by the IRS thereon) identified in Exhibit C (the “Expected Fuel
Tax Refunds”), which reflects the federal fuel tax refunds payable pursuant to
refund requests prepared for fiscal year 2016 that the Company or its
Subsidiaries have filed for and expect to receive in connection with Pre-Closing
Tax Periods, identified in Exhibit C, net of the actual allocated expenses
(including Taxes) incurred in order for Newco to obtain (or incurred as a result
of Newco obtaining) the Expected Fuel Tax Refunds as are set forth on Exhibit
C), whether incurred prior to or after the date hereof, payable in accordance
(and without duplication) with the terms of the Merger Agreement with consistent
methodology illustrated on Exhibit A.

 

b.     For the avoidance of doubt, Exhibit C reflects the expected amounts
payable pursuant to this paragraph 10, net of (i) any incremental Taxes payable
by Newco or any of its Subsidiaries as a result of the receipt thereof and (ii)
other expenses incurred by Newco, the Company or any Subsidiary or any of their
Affiliates with respect to such amount, and no further deductions or offsets
shall be made in respect thereof except as set forth in the following sentence.
Notwithstanding anything in this Agreement to the contrary, if the actual amount
of any Expected Fuel Tax Refunds received by Newco from the IRS differs from the
applicable amount set forth on Exhibit C or the IRS or other Governmental
Authority contests the amount claimed, then the amount of the Expected Fuel Tax
Refund (and the amount of the actual allocated expenses (including Taxes)
incurred in order for Newco to obtain (or incurred as a result of Newco
obtaining) the Expected Fuel Tax Refunds to be deducted from such amount) shall
be reduced to account for such lower amount of Expected Fuel Tax Refunds
actually refunded by the IRS and/or any expenses incurred in connection with
such Expected Fuel Tax Refund after the date hereof.

 

11.     Waiver and Release.

 

a.     Release and Waiver by Newco. As of the Effective Date, Newco, on behalf
of itself, its sponsors, its Affiliates, its Subsidiaries, and each of its and
their respective past, present and future agents, successors, assigns, parents,
subsidiaries, Affiliates, alter-egos, predecessors, successors-in-interest,
purchasers, owners, officers, directors, executives, partners, shareholders,
sureties, insurers, employees, attorneys, representatives, indemnitors, trustees
and receivers (collectively, the “Newco Affiliated Parties”; provided, that for
purposes of this paragraph 11, “Newco Affiliated Parties” shall not include the
Holder Representative or any Pre-Closing Holders), hereby generally,
irrevocably, unconditionally and completely releases and forever discharges each
of the Pre-Closing Holder Affiliated Parties (defined below) from and against
any and all past and present disputes, claims, controversies, demands, rights,
actions, liabilities, suits, causes of action, obligations, duties, debts,
liens, losses, costs, expenses (including, without limitation, attorneys’ fees)
and damages of every nature, kind and description, known or unknown, that either
Newco or the Newco Affiliated Parties now have or may have at any time in the
future against the Holder Representative or any of the Pre-Closing Holder
Affiliated Parties to the extent arising out of or relating to any Released
Matters (defined below) except as set forth herein. This release includes claims
for Released Matters of which the Newco Affiliated Parties are presently unaware
or which they do not presently suspect to exist which, if known to them, would
materially affect their release of the Pre-Closing Holder Affiliated Parties.
For avoidance of doubt, the release provided for in this paragraph 11.a shall
not extend to any claims against, or any obligations of, any Pre-Closing Holder
Affiliated Party arising out of this Agreement. Notwithstanding anything to the
contrary in this Agreement, (i) the release by the Newco Affiliated Parties of
the Pre-Closing Holders shall not constitute a release of any Pre-Closing Holder
Affiliated Parties in any capacity other than their capacity as Pre-Closing
Holders (or representatives thereof in such capacity), (ii) the release by the
Newco Affiliated Parties of PGP Investors, LLC and BBCP Investors, LLC and their
respective Specified Pre-Closing Holder Affiliated Parties (as defined in the
Undertaking (as defined below)) shall be conditioned upon the receipt of an
Undertaking that has been duly executed and delivered by BBCP Investors, LLC and
(iii) the release by the Newco Affiliated Parties of BY and IH, as applicable,
and each of their respective Specified Pre-Closing Holder Affiliated Parties
shall be conditioned upon the receipt of a Waiver that has been duly executed by
BY or IH, respectively.

 

5

--------------------------------------------------------------------------------

 

 

b.     Release and Waiver by the Holder Representative. As of the Effective
Date, the Holder Representative, on behalf of itself, the Pre-Closing Holders,
each of their respective Affiliates and each of their respective Subsidiaries,
and each of their respective past, present and future agents, successors,
assigns, parents, subsidiaries, affiliates, alter-egos, predecessors,
successors-in-interest, purchasers, owners, officers, directors, executives,
partners, shareholders, sureties, insurers, employees, attorneys,
representatives, indemnitors, trustees and receivers (collectively, the
“Pre-Closing Holder Affiliated Parties”; provided, that for purposes of this
paragraph 11, “Pre-Closing Holder Affiliated Parties” shall not include Newco or
the Company), hereby generally, irrevocably, unconditionally and completely
releases and forever discharges Newco and each of the Newco Affiliated Parties
from and against any and all past and present disputes, claims, controversies,
demands, rights, actions, liabilities, suits, causes of action, obligations,
duties, debts, liens, losses, costs, expenses (including, without limitation,
attorneys’ fees) and damages of every nature, kind and description, known or
unknown, that the Pre-Closing Holder Affiliated Parties now have or may have at
any time in the future against Newco or any of the Newco Affiliated Parties to
the extent arising out of or relating to any Released Matters except as set
forth herein. This release includes claims for Released Matters of which the
Pre-Closing Holder Affiliated Parties are presently unaware or which they do not
presently suspect to exist which, if known to them, would materially affect
their release of the Newco Affiliated Parties. For avoidance of doubt, the
release provided for in this paragraph 11.b shall not extend to any claims
against, or any obligations of, any Newco Affiliated Party arising out of this
Agreement. Notwithstanding anything to the contrary in this Agreement, the
release by the Pre-Closing Holder Affiliated Parties of the Newco Affiliated
Parties shall not constitute a release by any Pre-Closing Holder Affiliated
Parties of any claims they may have in any capacity other than in their capacity
as Pre-Closing Holders (or by the Holder Representative in its capacity as the
representative of the Pre-Closing Holders).

 

12.     Released Matters. “Released Matters” shall include only the following:

 

a.     Any claim based upon, arising out of, or relating to the obligations of
Newco and the Newco Affiliated Parties under the Merger Agreement to pursue
federal income tax refunds that relate to a Pre-Closing Tax Period or other tax
refunds for which the carrying back of NOLs was not permitted by the applicable
taxing authority as of the date of the Merger Agreement.

 

b.     Any claim based upon, arising out of, or relating to the obligations of,
or actions taken by, Newco and the Newco Affiliated Parties to cause or fail to
cause the Company to end the Stub Period on December 6, 2018.

 

c.     Any claim based upon, arising out of, or relating to the manner in which
the Company prepares or has prepared any Tax Return (other than as expressly set
forth in this Agreement), including the manner and timing in which the Company
claimed deductions in respect of the Transaction Expenses and the utilization of
the “next day rule” in connection therewith when preparing its Tax Returns. For
the avoidance of doubt, such release shall extend to any claim that the
Pre-Closing Holder Affiliated Parties may have relating to the manner in which
Newco prepares or amends any Tax Return after the date hereof.

 

d.     Any claim based upon, arising out of, or relating to the Indemnification
Escrow Account or any matters set forth in the Claim Notice.

 

e.     Without limiting the requirements of paragraph 10, any claim based upon,
arising out of, or relating to any fuel tax refunds from the IRS paid by Newco
to the Pre-Closing Holders prior to the Effective Date or the Expected Fuel Tax
Refunds.

 

f.     Any other claim, including for indemnification, arising out of, relating
to or pursuant to the Merger Agreement or the transactions contemplated thereby;
provided, that nothing in this Agreement shall limit or otherwise modify the
rights and obligations of Newco or any other party pursuant to the terms of the
Stockholders Agreement.

 

6

--------------------------------------------------------------------------------

 

 

13.     Waiver of California Civil Code Section 1542. Each Party to this
Agreement waives all rights under Section 1542 of the California Civil Code of
the State of California and all similar Laws of any state or territory of the
United States or other jurisdiction. Section 1542 of the California Civil Code
provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

Each Party to this Agreement understands that the facts with respect to which
the releases herein are given may hereinafter turn out to be other than or
different from the facts now known or believed to be true, and each such Party
accepts and assumes the risk of the facts turning out to be different and agrees
that this Agreement shall be and remain in all respects effective and not
subject to termination or rescission by virtue of any such difference in facts.
Notwithstanding anything to the contrary in this Agreement, any Party may
disclose this representation and warranty in any litigation.

 

14.     Right to Offset. To the extent that any amount becomes payable by any
Pre-Closing Holder pursuant to paragraph 5 (Clawback) hereunder, each of Newco
and the Company shall, subject to applicable Law and upon five (5) days’ prior
written notice delivered to such Pre-Closing Holder by Newco or the Company,
have the right but not the obligation to offset any other amount it owes or may
owe to any such Pre-Closing Holder by any amounts owed to it by such Pre-Closing
Holder under paragraph 5 of this Agreement.

 

15.     Further Cooperation. Each of the Parties and the Pre-Closing Holders
agrees to cooperate to execute any further documents or agreements reasonably
necessary to implement and effect the intent and purposes of this Agreement and
no Party or any Pre-Closing Holder shall take any action inconsistent with or in
contravention of (or to otherwise circumvent) the terms of this Agreement.
Except as required by Law (including in connection with any required repayment
of Clawed Back Refunds pursuant to paragraph 5 hereunder), Newco shall not, and
shall cause the Company and its Subsidiaries not to take any action that in and
of itself, (i) increases the Tax liability of the Company or any of its
Subsidiaries with respect to any Pre-Closing Tax Period or a portion of a
Straddle Period beginning on or before the Closing Date or (ii) is a voluntary
Tax disclosure, Tax amnesty filing or other similar filing, in each case, with a
Governmental Authority having authority over the Actual Tax Refunds relating to
any Pre-Closing Tax Period or a portion of a Straddle Period ending on or before
the Closing Date; provided that none of the foregoing shall limit or modify in
any respect the rights of Newco or the Company to repay any Actual Tax Refunds
to the IRS or Governmental Authority or receive any Clawed Back Refunds from the
Pre-Closing Holders, in each case, to the extent in accordance with paragraph 5
hereunder. All payments required to be made to the Pre-Closing Holders pursuant
to this Agreement (other than payments required to be made in respect of Vested
Options and to the UK Rollover Investors) shall be delivered to the Exchange
Agent for distribution to the applicable Pre-Closing Holders in accordance with
the terms of this Agreement and instructions to the Exchange Agent from Newco
and the Holder Representative consistent with the terms of this Agreement and
the Merger Agreement, and shall be reduced by the amount of the expenses of the
Holder Representative as set forth on Exhibit A (the “Expense Amount”), which
Expense Amount shall be paid to the Holder Representative directly by Newco.

 

16.     Attorneys’ Fees. The Parties agree to pay their own costs and attorneys’
fees incurred in connection with the drafting, negotiation, and execution of
this Agreement. However, should any litigation or other dispute arise as a
result of or related to this Agreement, the prevailing party shall be entitled
to all reasonable attorneys’ fees incurred by such prevailing party in
connection therewith.

 

17.     Waiver. The failure to strictly enforce any or all of the terms of this
Agreement by either Party shall not be construed as and shall not result in a
waiver of their right to strictly enforce any and all of the terms and
conditions of this Agreement, despite such Party’s prior failure to strictly
enforce the terms and conditions of this Agreement.

 

18.     Authority. Each of the persons signing this Agreement represents and
warrants, on behalf of himself/herself and of the Party for whom he/she purports
to sign, that he/she is duly authorized to enter into this Agreement on behalf
of, and bind, such party and, in the case of the Holder Representative, the
Pre-Closing Holders as provided under the terms of the Merger Agreement.
Moreover, each Party represents to the other Party that (a) if it is an entity,
(i) it is validly existing and in good standing under the Laws of the
jurisdiction in which it was organized, (ii) it has all requisite power and
authority to execute, deliver and perform its obligations under this Agreement,
(iii) the execution, delivery, and performance by such Party of this Agreement
is authorized by all necessary action on the part of such Party, and (iv) the
execution, delivery, and performance by such Party of this Agreement does not
and will not violate any material provision of the applicable partnership
agreement, limited liability company operating agreement, or other charter
documents of such Party, (b) the execution, delivery, and performance by such
Party of this Agreement does not and will not (i) violate any material provision
of Law applicable to such Party, or any order, judgment or decree of any court
or other governmental authority binding on such Party, or (ii) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under any contract or agreement to which such Party is a party, and
(c) the execution, delivery, and performance by such Party of this Agreement is
the legal, valid and binding obligation of such Party, enforceable against such
Party in accordance with its respective terms, except as enforcement may be
limited by equitable principles or by its bankruptcy, insolvency,
reorganization, moratorium, or similar Law relating to or limiting creditors’
rights generally. Newco’s entrance into this Agreement has been authorized by
the Special Committee.

 

7

--------------------------------------------------------------------------------

 

 

19.     Independent Legal Advice. Each Party acknowledges, warrants and
represents that it has sought such independent legal advice as it deems
necessary with respect to the advisability of making this Agreement and the
meaning and effect of all aspects of the Agreement, and executes this Agreement
with full knowledge of all rights which it may have. Each Party represents that
it enters into this Agreement freely, knowingly and voluntarily, and that the
execution and delivery of this Agreement and all required documents is not the
result of any fraud, duress, mistake or undue influence whatsoever; provided
that this representation is not made with respect to actual (not constructive)
fraud with respect to any of the representations and warranties made by the
Parties set forth herein.

 

20.     Choice of Law and Forum Selection. This Agreement shall be governed as
to its validity, interpretation and effect by the Laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule that
would cause the application of the Laws of any jurisdiction. Any action or
proceeding seeking to enforce any provision of, or based on any right arising
out of, this Agreement shall be brought against any of the Parties exclusively
in any of the state or federal courts located in the State Delaware and each of
the Parties consents to the jurisdiction of such courts (and to appropriate
appellate courts) in any such action or proceeding and waives (i) any objection
to venue laid therein or (ii) any claim that any such court constitutes an
inconvenient forum.

 

21.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

22.     Execution. A photocopy of the fully executed original of this Agreement
shall be deemed to be an original for any and all purposes.

 

23.     Entire Agreement. This Agreement, together with the Undertakings and the
Waivers, represents and contains the entire agreement and understanding among
the Parties hereto (and the Pre-Closing Holders) with respect to the subject
matter of this Agreement, and supersedes any and all prior oral and written
agreements and understandings. No representation, warranty, condition,
understanding or agreement of any kind with respect to the subject matter,
except those contained herein, shall be relied upon by the Parties (and the
Pre-Closing Holders). This Agreement may not be amended or modified except by an
agreement signed by the Party against whom enforcement of any modification or
amendment is sought.

 

24.     Severability. Should any provision of this Agreement be held to be
illegal, invalid or unenforceable, then the remaining portions of this Agreement
will nonetheless remain in full force and effect, unless such portion of the
Agreement is so material that its deletion would violate the essential purpose
and intent of the Parties.

 

25.     Construction. Each Party represents and warrants that it has had an
opportunity to fully review the provisions of this Agreement with attorneys of
its own choice as a result of which the Parties hereto acknowledge and agree (a)
that any rule of law that provides that ambiguities are to be construed against
the drafting Party shall not be employed in the interpretation of this Agreement
(b) that each Party signing this Agreement is entering into this Agreement
knowingly, voluntarily, and of its own free will, and (c) that, except as
expressly provided herein, no Party is relying on any representation of law or
fact made by any other Party, including, without limitation, matters of foreign
law.

 

26.     Undertaking by the Pre-Closing Holders. Notwithstanding anything in this
Agreement to the contrary, (i) with respect to payments to be made pursuant to
this Agreement to Pre-Closing Holders (other than payments required to be made
in respect of Vested Options, to the UK Rollover Investors or to BY or IH),
Newco and the Holder Representative shall instruct the Exchange Agent to not
make a distribution of any such payment to or for the benefit of any Pre-Closing
Holder unless and until such Pre-Closing Holder delivers a duly executed
undertaking in the form attached hereto as Exhibit D to the Exchange Agent (an
“Undertaking”), and (ii) with respect to payments to be made pursuant to this
Agreement to Pre-Closing Holders in respect of Vested Options and to the UK
Rollover Investors, neither Newco nor the Company shall have any obligation to
make any such payment to or for the benefit of any Pre-Closing Holder (other
than BY or IH) unless and until such Pre-Closing Holder delivers an Undertaking.
Notwithstanding anything herein to the contrary, the Holder Representative and
Newco shall direct the Exchange Agent to return to Newco, on the date that is
one (1) year after the Effective Date, any amounts that have been paid to the
Exchange Agent for distribution to the Pre-Closing Holders pursuant to this
Agreement but which amounts have not been paid to the Pre-Closing Holders as of
such date (e.g., because of any Pre-Closing Holder’s failure to deliver an
Undertaking prior to such date), and thereafter each Pre-Closing Holder shall be
entitled, upon delivery of an Undertaking, to look to Newco (subject to
abandoned property, escheat and other similar laws) as a general creditor
thereof with respect to any amounts to which may be due and payable to such
Pre-Closing Holder pursuant to this Agreement.

 

8

--------------------------------------------------------------------------------

 

 

27.     Waiver of Payments. Concurrently with the execution of this Agreement,
each of BY and IH are delivering a waiver (each, a “Waiver”) pursuant to which
each of BY and IH, on his own behalf and not on behalf of any other Pre-Closing
Holder, has agreed to waive any NOL carryback amounts or advances under the
Settlement Agreement to which he is otherwise entitled as a Pre-Closing Holder
(such amounts as more specifically set forth in the Waivers, collectively, the
“Waived Payments”). Each of the Parties acknowledges and agrees that,
notwithstanding anything in this Agreement to the contrary, Newco and the
Company shall be entitled to retain, and shall not be required to pay to the
Pre-Closing Holders (or to the Exchange Agent to be paid to the Pre-Closing
Holders), any Waived Payments that would otherwise be payable under this
Agreement to each of BY and IH. For the avoidance of doubt, neither BY nor IH
has waived any payments required to be made to him as a Pre-Closing Holder
pursuant to this Agreement other than the Waived Payments.

 

28.     Communications. Each of the Parties hereby agrees that such Party shall
not make, and shall direct its respective employees, officers, directors and
other representatives to not make, any public announcement or other public
statements regarding the terms of this Agreement or the transactions
contemplated hereby without the prior written consent of Newco and the Holder
Representative; provided, that nothing in this paragraph 28 shall restrict (a)
Newco from filing this Agreement with the SEC on Form 8-K in the form provided
to the Holder Representative on the date hereof, (b) (i) Newco or any of its
respective employees or officers or directors from making any other public
statements or disclosures consistent in substance with the disclosure set forth
in such Form 8-K filing as provided to the Holder Representative on the date
hereof (the “8-K”), or (ii) any Party or any of its respective employees,
officers or directors from making any other public statements or disclosures as
necessary to comply with applicable Law or Governmental Order (including the
disclosure requirements of the SEC, IRS or other applicable Governmental
Authority) based on the advice of counsel to such Party (or, in the case of
Newco, based on the advice of Newco’s auditor or counsel to the Special
Committee), in which event the Party making such statement or disclosure shall
so notify the other Parties as promptly as is practicable (if not legally
prohibited from doing so, and if practicable, prior to making such disclosure or
statement), or (c) the Chief Executive Officer or Chief Financial Officer of
Newco or the Chairman of the Audit Committee of the board of directors of Newco
from responding to questions or comments relating to this Agreement and the
transactions contemplated hereby from investors, analysts, lenders and other
third parties.

 

IN WITNESS WHEREOF, the Parties, each intending to be legally bound hereby, have
caused this Agreement to be executed, on their own or through their respective
duly authorized officers, as of the Effective Date set forth above.

 

[Signature page follows]

 

 

9

--------------------------------------------------------------------------------

 

 

 

Concrete Pumping Holdings,

Inc.

 

 

By:   /s/ Bruce F. Young_____________

Name: Bruce F. Young

Title:   President & CEO

 

 

 

 

PGP Investors, LLC

 

 

 

By:   /s/ M. Brent Stevens

Name: M. Brent Stevens

Title:   Authorized Signatory

BRUNDAGE-BONE Concrete

Pumping Holdings, Inc.

 

 

By:   /s/ Bruce F. Young_____________

Name: Bruce F. Young

Title:   President & CEO

 

 

10

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

PRE-CLOSING HOLDER ALLOCATIONS

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

ESCROW DISBURSEMENT INSTRUCTIONS

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

FUEL TAX REFUNDS EXPECTED TO RECEIVE AS OF THE EFFECTIVE DATE

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

FORM OF UNDERTAKING OF THE PRE-CLOSING HOLDERS

 

 

 

 